


Exhibit 10.4


Summary Terms and Conditions for the 2014 Bonus


This is a summary of the terms and conditions of the Plan. The full terms and
conditions of the DIRECTV Executive Officer Cash Bonus Plan govern the Bonuses.
                                                                                                                                           
TERM/CONCEPT
EXPLANATION
Eligibility
Executives of DIRECTV who may become subject to Internal Revenue Code, or IRC,
Section 162(m) and the CFO are eligible to participate in the Plan.
Plan Year
January 1 – December 31
Administration
The Compensation Committee of the Board of Directors, or Committee, administers
the Plan. The Plan and its administration are intended to comply with IRC
Section 162(m). In the beginning of the Plan Year, the Committee:
§    Selects one or more annual performance measures for the Plan,
§    Sets individual executive target bonuses as a percentage of base salary or
as a dollar amount, and
§    Establishes the maximum funding for each executive in the Plan,
At the end of the Plan Year, the Committee determines final bonuses.
Company Performance Measures
For 2014, the Committee has selected growth in cash flow before interest and
taxes (“CFBIT”) as the performance measure. If the Company’s CFBIT exceeds
[TBD], the available bonus fund will be equal to or greater than the target
bonus.
Bonus Determination
§    Following the end of the Plan Year, the Committee will review Company and
individual performance and determine bonuses.
§    Typically, when determining bonuses the Committee will reduce bonuses from
the funded amounts to align the bonuses with Company and individual performance.
Company performance will be evaluated on delivering financial and operating
results and individual performance for winning customer loyalty for life and
building talent & teamwork. The Committee may also consider other performance
factors in its sole discretion as it determines the actual bonuses. For example,
these factors may include net subscriber growth, churn, ARPU growth, SAC, margin
improvement, customer satisfaction, revenue growth, cash flow growth and basic
EPS growth.
Timing of Payments
Bonuses, if any, are paid by March 15 following the end of the Plan Year.
Pro-Rated Bonuses
An executive who participates in the Plan for less than a full year may be
eligible for a pro-rated target bonus. A pro rata calculation may also apply to
changes in base salary or target bonus percentage that occur during the year.
Taxation
Bonuses are subject to applicable income and employment tax withholding. The
Company will also withhold contributions for the savings benefit plans.



TERM/CONCEPT
EXPLANATION
Employment Status:
§    Resignation or Termination for Cause
§    A voluntary resignation during the Plan Year will result in the forfeiture
of the bonus.
§    A termination for cause during the Plan Year or at any time before payment
of the bonus will result in the forfeiture of the bonus.
•    Retire, Layoff, Death or Disability
Executives who terminate for these reasons are eligible to receive a pro-rated
bonus during the usual payout cycle. Individual employment agreements may have
other terms and conditions. The Committee may use daily, monthly or other
methods to pro rate the bonuses.
•    Leave of Absence During the Year
Executives who are on an unpaid Company-approved leave of absence during the
Plan Year are eligible to receive a bonus (pro-rated to exclude the period of
their absence) during the usual payout cycle.
Employee Benefits
Bonuses are Covered Compensation for purposes of determining 401K and pension
benefits.
Recovery of Bonus Awards


If the financial or operating results used to determine the payout of bonuses
are subsequently restated or revised such that smaller bonuses would have been
awarded using such restated or revised results, the Company will be entitled to
recover the portion of the bonuses that should not have been awarded. See the
policy statement in the 2013 Proxy Statement section “Compensation Discussion
and Analysis.”




